Citation Nr: 0416497	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  00-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an extraschedular rating for service-connected 
residuals of a gunshot wound of the right upper trunk with 
Muscle Group II involvement, under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 30 percent disability 
evaluation for the residuals of a through-and-through gunshot 
wound to the right upper trunk, Muscle Group II.  In a 
February 2002 decision and remand, the Board denied a 
schedular rating in excess of 30 percent for the residuals of 
a through-and-through gunshot wound of the right upper trunk, 
with Muscle Group II involvement; but remanded the claim to 
the RO for consideration by the Director, Compensation and 
Pension, for extraschedular consideration.  It is the 
extraschedular rating claim that is still within the Board's 
jurisdiction.

In a September 2002 letter, the veteran requested the RO to 
"reconsider the past ruling."  Other correspondence seems 
to be to the effect that the veteran is not claiming an 
extraschedular evaluation but rather desires that the 
applicable laws and regulations be applied differently.  This 
request could be interpreted in a number of ways.  If the 
veteran wishes to file a claim of Clear and Unmistakable 
Error (CUE) in the Board's February 2002 decision denying a 
higher schedular rating for service-connected residuals of a 
gunshot wound of the right upper trunk with Muscle Group II 
involvement, he should file a motion with the Board.  In so 
doing, the veteran and his representative should consider 
carefully the pleading requirements for finding CUE in a 
Board decision.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1404 (2003); Disabled Am. Veterans v. Gober, 234 
F. 3d 682 (Fed. Cir. 2000).  Alternatively, if the veteran 
seeks to file a motion for reconsideration of the Board's 
February 2002 denial of an increased schedular rating, he 
should file it with the Board.  See 38 C.F.R. § 20.1001.  If 
the veteran simply wishes to file a new claim for an 
increased rating, he should file such a claim with the RO in 
specific language to this effect.  

This case was the subject of a July 2001 hearing before the 
undersigned Veterans Law Judge.
FINDINGS OF FACT

The record does not show that the veteran's service-connected 
residuals of a gunshot wound of the right upper trunk with 
Muscle Group II involvement presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for an extraschedular rating for service-
connected residuals of a gunshot wound of the right upper 
trunk with Muscle Group II involvement are not met.  38 
C.F.R. § 3.321(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the February 2002 Board remand of the issue of 
an extraschedular rating, a June 2002 letter from the RO, a 
March 2003 Supplemental Statement of the Case, and an August 
2003 letter from the RO, adequately informed him of the 
information and evidence needed to substantiate his claim for 
extraschedular rating for service-connected residuals of a 
gunshot wound of the right upper trunk with Muscle Group II 
involvement, under 38 C.F.R. § 3.321(b)(1) and complied with 
VA's notification requirements.  The Supplemental Statement 
of the Case, the Board remand of the issue, and the letters 
to the veteran from the RO set forth the laws and regulations 
applicable to the veteran's claim and informed him of the 
type of evidence that would substantiate his claim (e.g., 
evidence showing marked interference with employment, 
frequent periods of hospitalization, or other exceptional 
disability factors).  He was additionally informed that he 
should submit any evidence in his possession, that he could 
obtain and submit private evidence in support of his claim, 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
letters dated June 2002 and August 2003 and asked him to 
submit all relevant information in his possession and 
identify all medical providers who treated him for his 
service-connected disability.  The veteran has indicated he 
does not wish to submit any additional evidence, in letters 
dated September 2002 and January 2004.
 
In addition, the case was remanded by the Board in February 
2002 for additional development of the evidence, including 
obtaining any additional relevant evidence identified by or 
in the possession of the veteran, and extraschedular 
consideration of the claim by the Director, Compensation and 
Pension.  The RO has complied with all remand instructions, 
and in light of the veteran's claim that he has no further 
evidence to submit regarding an extraschedular rating, but 
rather bases his claim for a higher rating based on his 
interpretation of the schedular criteria (see for example his 
letter dated September 2002 and his representative's pleading 
in lieu of a VA Form 646 dated in February 2004) there is no 
further additional avenue for development.  The claim for an 
extraschedular rating is therefore ready for final 
adjudication.

 The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).
	 
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  
 
In the present case, regarding the issue of entitlement to 
an extraschedular rating for service-connected residuals of 
a gunshot wound of the right upper trunk with Muscle Group 
II involvement, under 38 C.F.R. § 3.321(b)(1), a 
substantially complete application had been received, as 
construed by the Board, as of February 2002.  Thereafter, in 
June 2002, the RO sent to the veteran a letter requesting 
evidence substantiating his claim that his disability was 
productive of substantial interference with employment.  In 
a September 2002 letter, the veteran indicated he had no new 
evidence related to his claim.  The claim was therefore 
forwarded from the RO to the Director, Compensation and 
Pension, who found that an extraschedular rating was not 
warranted.  Still, arguably, only after that rating action 
was promulgated did the AOJ, in August 2003, provide letter-
perfect notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim. 

Because letter-perfect VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant 
by forcing him or her to overcome an adverse decision, as 
well as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of 
a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id.  ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide 
a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a 
matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made 
by the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran 
repeated and continued his assertion that he had no 
additional evidence to submit in support of his claim.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini, supra also held that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, the VCAA notice letter that was provided to 
the appellant in August 2003 contained the "fourth 
element" - the veteran was specifically requested to 
provide "any other evidence or information you may have..."
 
As noted above, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  38 C.F.R. § 20.1102; 
Bernard, supra; Sutton, supra.  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error. 

Factual Background

At a February 2000 VA medical examination, the veteran 
reported that he experienced pain of 4 on a scale of 1 to 10 
daily with flare-ups of 6 a couple of days a week.  He stated 
that it came and went and seemed to be related to wet and 
cold.  Increased activities increased the amount of pain that 
he felt.  He related that he had difficulty with lateral 
movement and movement away from the center of his body
The veteran stated that on occasion his shoulder became hot 
and tender at the joint. He denied any numbness, any loss of 
sensation and did have some loss of grip.  He currently had 
no pain from the mid lateral thorax wound, only when he 
bumped into things.  He had no decrease in range of motion 
and did have an increase in sensation in that area.

The findings on examination included a well healed, atrophied 
bluish-brown tint scar that was approximately 5 cm. by 2 cm. 
on the lateral aspect of the right shoulder with atrophy of 
the skin tissue and depression of the scar, and an exit wound 
from the right shoulder wound which was slightly under the 
back axilla, approximately 4 cm. by 2 cm., with some atrophy 
of the skin tissue and depression of the scar. The third scar 
was an incisional scar, approximately 12 cm. long, at the 
right flank that was well healed and approximated with no 
atrophy or depression.  The fourth scar, at the right lateral 
thorax, measured 10 cm. by 3.5 cm.  There was severe 
depression and muscle atrophy of the scar with no tenderness, 
redness or swelling.

There was no swelling, tenderness or crepitus of the right 
shoulder.  The range of motion of this shoulder included 
extension to 35 degrees, forward flexion to 160 degrees, 
abduction to 150 degrees, adduction to 35 degrees, internal 
rotation to 70 degrees and external rotation to 70 degrees. 
Strength was 5 in the left arm and was 5 in the right arm.  
Photographs of the veteran's shoulder are also of record.  On 
X-ray examination of the right shoulder there was no bone or 
joint abnormality and the impression was a questionable 
foreign body in the infraglenoid soft tissue.  It was the 
examiner's opinion that the veteran's functional loss due to 
pain in the shoulder was "moderate to moderate" in nature.

A statement from a co-worker, who indicated that he had 
worked with the veteran for a number of years in the 
maintenance field, was received in August 2000.  It was 
indicated that the veteran endured difficulty due to his 
shoulder injury and that, as one arm did not have the range 
of motion of the other, this created difficulty working in 
the field of plumbing.

A hearing before the undersigned Member of the Board was 
conducted in July 2001.  At this time the veteran gave 
detailed testimony in support of his claim.  He testified 
that he was left handed.  The veteran related that he 
experienced right shoulder pain, for which he took over the 
counter medications, and had problems gripping.

Also at the July 2001 Board hearing, and again in a letter 
dated in September 2002, he contended that his occupation as 
a plumber required equal use of his arms, shoulder, and 
hands, and equal strength and dexterity of both sides.  He 
asserted  that due to his limitations, he was not able to 
perform plumbing tasks to the fullest of his potential.  The 
veteran further contended he should not be penalized for 
being left-handed.  (For the purpose of clarifying the basis 
of the veteran's contentions, the Board notes parenthetically 
that the veteran is left-handed and that the maximum 
schedular rating for his disability is 30 percent, rather 
than 40 percent, for the reason that the disability is on his 
right "nondominant" side rather than the left.  See 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Code 5201; 4.73, Code 5302.)  In 
the September 2002 letter, the veteran indicated that he had 
no further evidence to submit in support of his claim.

Subsequently, the RO forwarded the case to the Director, 
Compensation and Pension, for extraschedular consideration.  
In March 2003, the Director, Compensation and Pension, issued 
a letter finding that this case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

No additional evidence has been received since the March 2003 
determination of the Director, Compensation and Pension. 

Analysis

The veteran is currently rated at 30 percent under 38 C.F.R. 
§ 4.73, Diagnostic Code 5302, for a gunshot wound to Muscle 
Group II.  A 30 percent disability evaluation is for 
assignment where there is severe disability of the extrinsic 
muscles of the shoulder girdle of the nondominant upper 
extremity; this is the maximum disability evaluation which 
may be assigned for the nondominant extremity under this 
Code.  The issue currently before the Board is entitlement to 
an extraschedular rating in excess of the maximum schedular 
rating of 30 percent.

The Board has no authority to grant an extraschedular rating 
in the first instance.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (Board may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  
Accordingly, in February 2002, the Board remanded the issue 
of an extraschedular rating to the Director, Compensation and 
Pension, for consideration.  As the Director, Compensation 
and Pension, found that an extraschedular rating was not 
warranted, the issue is now within the Board's jurisdiction 
for de novo review.

With respect to claims for an extraschedular rating, the 
governing norm in such exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The Board notes that at his hearing and in subsequent 
correspondence, the veteran has contended that his occupation 
as plumber requires equal dexterity on both sides, not just 
on his "dominant," or "major," left side.  Further in 
support of his claim, he has submitted a lay statement from a 
co-worker indicating that over the years while working with 
the veteran he has noted that the veteran's one arm does not 
have the same range of motion as the other, which has created 
difficulty while working in the field of plumbing.  Further, 
the co-worker noted that work as a plumber requires many 
positions and strengths of both upper extremities.  The 
results of the February 2000 VA examination confirm that 
there is limitation of motion of the left upper extremity, 
although with full strength, but with moderate functional 
loss due to pain.  These aspects of his disability are 
contemplated in the schedular criteria under which his 
disability is rated.  See 38 C.F.R. § 4.73, Code 5302.  There 
is nothing to show that these problems have created marked 
interference with employment.  The letter from the veteran's 
co-worker reflects indirectly that the veteran has been able 
to sustain employment as a plumber over the years; and when 
asked to identify or provide additional evidence reflecting 
periods of hospitalization or marked interference with 
employment as a result of his disability, the veteran has 
indicated he has no further evidence to submit.  The 
preponderance of the evidence indicates that the veteran is 
able to continue his employment as a plumber and is disabled 
to a degree commensurate with his 30 percent disability 
rating; in this context, marked interference with employment 
or other exceptional disability factors are not shown.  
Accordingly, the Board finds that this case does not warrant 
an extraschedular rating.  38 C.F.R. § 3.321(b). 
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

The claim for an extraschedular rating for service-connected 
residuals of a gunshot wound of the right upper trunk with 
Muscle Group II involvement, under 38 C.F.R. § 3.321(b)(1), 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



